UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7206


LORENZA GERALD FEREBEE,

                    Plaintiff - Appellant,

             v.

KAREN STAPLETON, Virginia Department of Corrections Offender Disciplinary
Manager; JEFF KISER, Warden Red Onion State Prison; AMEE DUNCAN,
Building Unit Manager Red Onion State Prison; LARRY A. MULLINS, Institutional
Hearing Officer Red Onion State Prison; J.G. LYALL, Lieutenant Red Onion State
Prison; E.A. MILLER, Lieutenant Red Onion State Prison; S.M. SIFFORD, Food
Service Clerical Red Onion State Prison,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Pamela Meade Sargent, Magistrate Judge. (7:19-cv-00254-PMS)


Submitted: February 18, 2021                                 Decided: February 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenza Gerald Ferebee, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lorenza Gerald Ferebee, Jr., appeals the magistrate judge’s order denying relief on

Ferebee’s postjudgment motions in his 42 U.S.C. § 1983 action. * We have reviewed the

record and find no reversible error. Accordingly, we affirm. Ferebee v. Stapleton, No.

7:19-cv-00254-PMS (W.D. Va. July 27, 2020).           Ferebee’s emergency motion for

retaliation is denied.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




       *
        The parties consented to jurisdiction before a magistrate judge pursuant to 28
U.S.C. § 636(c) and Fed. R. Civ. P. 73.

                                            2